Exhibit 10.10 Construction Agreement Parties A: Fujian Travel Development Company B: Fujian Yongtai Construction Company Yongli Branch Article 1. Construction Overview 1. Construction Object: Zhuangyuan Rock Resort 2. Construction Location: Taining County Dajin Lake Zhuangyuan Rock Resort 3. Projected Construction Period: 180 days 4. Quality Requirement: Excellence Article II. Expense Projected cost is 82,570,000.00 RMB. Article III. A Party’s Responsibility A. A delegates the construction work to B. B has the sole authority to operate the construction, allocate human resource, and purchase and use materials. B. During the construction time, A should do all its best to provide help and support to B. C. A should offer technical support to B, providing all technical documents and forms, and assisting B in dealing with documentation. Article IV. B Party’s Responsibility A. Organization: Once B starts the construction work, B is responsible for hiring all personnel necessary for the construction, safety and quality inspection, and audition.
